DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The patent granted on this application is subject to one terminal disclaimer. The terminal disclaimer filed on
09/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no. US 10,833,436, has been reviewed and has been accepted. The acceptance of the terminal disclaimer has already been recorded on 09/23/2021.

Allowed Claims
Claims 1, 13, and 20 are allowed, as written in the examiner’s amendment. Therefore dependent claims 2-12, 14-19 are allowed, as they are dependent upon an allowed claim.

Claims 1, 13, and 20, as written in the examiner’s amendment, contain allowable subject matter. Therefore dependent claims 2-12, 14-19 contain allowable subject matter, as they depend from one of claims 1, 13, and 20, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a method comprising: broadcasting a video asset using a video broadcast system based on a broadcast schedule; recording the video asset in a network digital video recorder (nDVR) system to allow users to request the video asset using the nDVR system on demand; performing a content analysis of first audio, video, and/or text (AVT) features of the video asset to obtain a boundary that defines a first video segment and a second video segment; performing a user behavior analysis of user behavior information received from user devices viewing the video asset using the nDVR system during the first video segment and the second video 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426